Citation Nr: 0109315	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1947 to July 
1973.

This appeal arises from a December 1999 rating decision of 
the Detroit, Michigan Regional Office (RO), which denied 
entitlement to TDIU benefits.  In February 2000, the veteran 
expressed his disagreement with the December 1999 rating 
decision by submitting a written statement which was prepared 
using VA Form 9, appeal to the Board of Veterans' Appeals.  
As a statement of the case had not been issued in this case, 
the veteran's Form 9 was properly accepted as a notice of 
disagreement. 

As part of the February 2000 submission, the veteran checked 
the box requesting a Travel Board hearing.  38 C.F.R. 
§ 20.703 provides that an appellant may request a hearing 
before the Board at the RO when submitting VA Form 9 
(substantive appeal) or anytime thereafter.  Requests for 
such hearings before a substantive appeal has been filed will 
be rejected.  Pursuant to section 20.703, the request for a 
Travel Board hearing on the veteran's February 2000 notice of 
disagreement must be, and hereby is, rejected.  Moreover, by 
letter from the RO to the veteran in April 2000, he was 
provided with an opportunity to elect to have a hearing to 
include a Travel Board hearing.  No response was forthcoming 
from the veteran.  Accordingly, as a valid request for a 
hearing has not been received, the Board will proceed with 
the adjudication of the instant appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran filed a claim for TDIU benefits in June 1999.  
The veteran reported that he had last worked full time in 
1992.  The veteran had finished high school.  He did not have 
any other education or training since he became too disabled 
to work.  He had last worked as a carpenter maintenance man 
for the school system.

The veteran is service connected for coronary artery bypass 
graft evaluated as 30 percent disabling; status post fracture 
of the right pubis and right S1 joint evaluated as 30 percent 
disabling; chronic otitis media of the left ear evaluated as 
10 percent disabling; status post thoracotomy secondary to 
pleurisy with effusion evaluated as 10 percent disabling; 
hypertension evaluated as 10 percent disabling; status post 
rupture of the membranous urethra evaluated as 10 percent 
disabling; fracture of the left orbit with facial lacerations 
evaluated as 10 percent disabling; and for hearing loss and 
nasal fracture both evaluated as noncompensably disabling.

On VA orthopedic examination in April 1993, a history of a 
fractured orbital bone and pelvis during service were noted.  
The bladder was torn at that time as well.  Currently, the 
veteran could walk one half mile.  He could also run one half 
block.  X-rays revealed no evidence of a fractured left orbit 
and pelvis x-rays revealed an old healed deformity of the 
right inferior pubic rambus.  

On VA audiology examination in July 1996, there was moderate 
high frequency sensorineural hearing loss of the right ear 
and mild to moderately severe hearing loss of the left ear.  

On VA ear examination in September 1996, a history of 
recurrent left otitis media status post trauma secondary to 
rocket explosion was noted.  The veteran complained of 
bilateral hearing loss and intermittent otorrhea.  No otalgia 
or vertigo was reported.  On examination, the mastoid was 
clear.  The tympanic membrane was status post mastoidectomy 
with tympanoplasty.  No active ear disease was present.  The 
diagnosis was an open mastoid cavity after surgery for 
traumatic chronic otitis media.  

A November 1996 statement from Khaled Shukairy, M.D., 
indicates that the veteran had a history of chronic serous 
otitis media and a left tympanomastoidectomy.  He had 25 
percent hearing loss.  Current complaints included left ear 
drainage and sinus congestion.  On examination, there was 
left ear drainage.  Diagnostic testing revealed bilateral 
high frequency sensorineural hearing loss and mild sinusitis.  

A February 1998 hospital discharge summary from McLaren 
Regional Medical Center indicates that the veteran had a 
history of dyspnea on exertion for a few months prior to 
admission.  Cardiac catheterization revealed significant 
triple vessel disease.  Coronary artery bypass graft times 
four was performed.  The diagnosis was atherosclerotic 
coronary artery disease.

On VA cardiology examination in April 1999, the veteran 
continued to complain of shortness of breath.  He had no 
chest pain.  The veteran was able to perform all activities 
of daily living.  He was able to drive.  He could climb 14 
stairs but this produced shortness of breath.  Walking more 
than half a mile produced shortness of breath.  He was able 
to do some yard work and cooking.  He liked to remain active 
with car trips to Florida, Texas and California.  He was on 
blood pressure and cholesterol medications.  On examination, 
the heart had a regular sinus rhythm.  Heart size was normal; 
no murmurs were heard.  There was no edema.  Chest-rays 
showed evidence of prior surgery on the right side and an 
abnormal 2 cm. soft tissue nodule which deserved follow-up 
inquiry.  The diagnoses were arteriosclerotic heart disease, 
status post coronary artery bypass grafting with no angina, 
shortness of breath with exertion and good exercise tolerance 
for age; soft tissue density; and history of hypertension now 
under good control on medication.

The veteran's employment history shows that he last worked 
approximately a decade before as a maintenance man and 
carpenter.  Since the time that the veteran left employment, 
he indicated that he had not received any additional 
education or training which would allow him to perform any 
other type of employment.  The veteran is service connected 
for several disabilities which impact significantly upon his 
ability to work.  

The veteran is service connected for severe atherosclerotic 
coronary artery disease for which he underwent multiple 
bypass surgery in 1998.  On VA cardiology examination the 
next year, the veteran continued to have significant 
limitations resulting from cardiovascular disease.  Walking 
14 stairs or walking more than one half mile produced 
shortness of breath.  X-rays taken at that time revealed an 
abnormal soft tissue density which the examiner felt needed 
medical follow-up.  The veteran's ability to ambulate is also 
compromised by the service connected fracture of the pelvis.  
These disabilities along with the composite disability 
produced by the service connected hearing loss, otitis media, 
hypertension and fracture of the left orbit and rupture of 
the urethra combine to render the veteran unable to perform 
full time employment given his level of education and 
employment history.  Accordingly, upon review of the claims 
file, and after resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
the finding that the veteran is precluded from performing all 
forms of substantially gainful employment due to his service 
connected disabilities.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

